DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0006919 to Aoyama (hereinafter Aoyama).

Regarding independent claim 1, Aoyama teaches an apparatus comprising: 
a sensor configured to capture a subject (image pickup 103, see Fig. 1); 
at least one processor (CPU 101, see Fig. 1); and 
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (memory 113, see Fig. 1), performs operations as: 
a control unit configured to perform exposure control for when capturing a subject using the sensor by adjusting at least an accumulation period, a diameter of an aperture of a diaphragm, and an image capturing sensitivity (performs exposure control, see par. [0075]), 
wherein the control unit, in a case of capturing a subject to obtain an image for detection, which is an image for detecting a flicker by using the sensor, performs exposure control by prioritizing increasing an image capturing sensitivity and opening the aperture of the diaphragm rather than increasing an accumulation period of the sensor (CPU 101 determines whether or not photographing has been performed under a flicker environment, based on the flicker information (step S204). If it is determined that there is flicker (YES to the step S204), the CPU 101 performs exposure control according to an aperture value AV and an ISO sensitivity with a shutter speed (exposure time) TV fixed to an integral multiple of the flicker period, in order to reduce the influence of the flicker (step S205), see par. [0075]). 

Regarding claim 2, Aoyama teaches the apparatus according to claim 1, wherein the control unit performs the exposure control such that the image for detection becomes a proper exposure (the CPU 101 performs exposure control according to an aperture value AV and an ISO sensitivity with a shutter speed (exposure time) TV fixed to an integral multiple of the flicker period, in order to reduce the influence of the flicker (step S205), see par. [0075]).

Regarding claim 3, Aoyama teaches the apparatus according to claim 1, wherein the control unit, in exposure control for a case of capturing subjects of the same brightness, performs exposure control by prioritizing increasing an image capturing sensitivity and opening the aperture of the diaphragm rather than increasing an accumulation period of the sensor for a case of acquiring the image for detection by using the sensor than for a case of capturing a still image or acquiring an image for displaying a live view by using the sensor (see Fig. 8B operation).

Regarding claim 4, Aoyama teaches the apparatus according to claim 1, wherein the control unit is able to control the accumulation period by an electronic shutter operation using the sensor (see electronic shutter operation in par. [0104]).

Regarding claim 5, Aoyama teaches the apparatus according to claim 1, wherein the control unit, in a case of acquiring the image for detection using the sensor, fixes the accumulation period to a shortest accumulation period of the sensor, and in a case where a brightness of a subject becomes dark, increases an image capturing sensitivity in addition to opening the aperture of the diaphragm (the stored flicker information is not valid since the subject change state, such as becoming dark, see Fig. 8C operation).

Regarding claim 9, Aoyama teaches the apparatus according to claim 1, wherein the at least one processor or circuit is configured to further function as: a control unit configured to cause the sensor to repeatedly execute an operation of a set, the set being a plurality of times of capturing for acquiring an image for displaying live view and a plurality of images for detection (see par. [0081]).

Regarding claim(s) 10-14, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1-5 and is/are rejected for the same reasons used above.

Regarding claim(s) 15-19, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1-5 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 5, wherein the control unit, in a case where a brightness of a subject becomes dark when the aperture of the diaphragm is in a full-open state and the capturing sensitivity is an upper limit value on a high-sensitivity side, increases the accumulation period of the sensor.

Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 5, wherein the control unit, in a case of acquiring the image for detection by using the sensor, after entering a state in which the aperture of the diaphragm is full-open, increases an image capturing sensitivity.

Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 1, wherein the control unit performs exposure control based on a program chart that indicates a correspondence between an amount of light incident on the sensor, an exposure period of the sensor, an image capturing sensitivity, and an aperture value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698 


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698